2.	  I come here to this high rostrum as a head of Slate to speak on behalf of a nation which, serenely and surely, is traveling the path of history. I do so in order to bring the concerns of the Government and people of Bolivia about some of the most pressing problems that mankind faces in a world as yet beset by crises, conflict, fear and poverty.
3.	I should like to begin by most cordially greeting the Minister for Foreign Affairs of Luxembourg, Mr. Gaston Thorn, who is so ably presiding over the thirtieth regular session of the General Assembly. 1 should also like to greet the Minister for Foreign Affairs of Algeria, Mr. Abdelaziz Bouteflika, who, brilliant statesman that he is, presided over two sessions.
4 f should also like to greet the Secretary-General, Mr. Kurt Waldheim, whose tireless work is all the more admirable and useful for purposes of this Organization, because he is imbued with deep humanism and with a serenity with which he has tackled the gravest difficulties. Mr. Waldheim has made a positive contribution to the United Nations. Soon after taking office he proposed that the question of international terrorism in its broadest context should be considered. It is regrettable that this urgent item has not as yet been taken up.
5 I should also like to join in the welcome extended to the new States of Mozambique, Sao Tome and Principe and Cape Verde. The peaceful political transition of these three States is a clear example of the maturity of their peoples, as well as of the sincere decision of the administering Power to decolonize. 1 am certain that the presence of these newest States will strengthen our Organization and will provide a new and powerful impetus to the peoples of Africa.
6.	I should like to welcome Papua New Guinea, whose independence has already been achieved. 1 should also like to greet in advance Suriname, soon to be independent, a Caribbean territory which is therefore an integral part of Latin America.
7.	One of the crucial subjects of our time is peace among men. Without international peace and security, it is an illusion to dream of the total development of mankind, of the full satisfaction of its material and spiritual needs, of mankind meeting its common destiny in a more just economic order.
8.	It is ever more essential to stop the arms race, to reduce arms traffic and sales abroad, to channel nuclear energy for the benefit of the peace and well- being of men rather than to use them for their total destruction. No international co-operation can attain positive results if we do not ensure an era of permanent and constructive peace.
9.	In this context, the Bolivian position is clear. We do not believe in the absolute victory of weapons. We are aware of the power that some nations wield in that area. We know that the nuclear bombs that are being manufactured would alone be enough in the 1980s to destroy life on our planet. Despite this paradoxical advance, we are certain that mankind will stand to gain little or nothing if it is not capable of avoiding the dangers that threaten it now. As developing countries see it, the essential question is how to avoid self-destruction, how to prevent the supreme holocaust, how to protect the service of collective well-being, the marvelous creations of man's genius.
10.	To forestall those risks, firearms are not enough, A new spirit is required taking account of man in relation to his eternal destiny and his selfless nature.
11.	Every year more than $3,000 million is being squandered on military expenditure. It would be wonderful if mankind used those resources to combat ignorance, disease and hunger!
12.	The food and energy crisis, world inflation, social conflicts, terrorism, pollution, ecological imbalance, the manufacture, traffic and use of drugs, the gap that separates poor peoples from wealthy nations, are, among other things, the most pressing problems faced by contemporary society.
13.	It is incumbent upon the United Nations to ensure world coexistence, to find practical ways and means to harmonize relations between exporters of industrialized goods and producers of raw materials.
that is, of historically specific entities, and consequently of its obligation to urge the wealthy countries to accord just treatment to the less advanced ones.
15.	During the colonial period Bolivia, which was then called Alto Peru, produced so much gold and silver, according to the chroniclers of the time, that a bridge could be built from the fabulous Potosi to the Iberian Peninsula.
16.	Leaving fantasy aside, it is true that for a long time Alto Peru maintained the splendor of the old world.
17.	Despite sacrifices of many centuries and the enormous drain on natural resources, the compensation to which it was legitimately entitled was never forthcoming.
18.	Since 1825, the date when we began our independent life, Bolivia has generated, on an annual average at present prices, -wealth amounting to $300 million; it created wealth of more than $40,000 million. However, its total investments hardly reached $1,000 million. We are therefore far from having the resources that the country requires to tackle the first stages of its development.
19.	Therefore, with respect to this revealing picture, we may well ask: Where is this wealth and to whom did it go? Which foreign economies did it benefit? Why did it have to impoverish some and enrich others?
20.	We legitimately believe that we must be compensated for the injustices and exorbitant demands of which we were the victims in the past.
21.	It is time to imbue international relations with a new character, to replace dependence by interdependence, paternalism by solidarity, assistance by mutual co-operation.
22.	In the area of co-operation for development, cause and effect require careful study. So far, despite the fact that we are at an advanced stage of the Second United Nations Development Decade, we are still involved in uncertainty and skepticism, All this is generated by an acute crisis of confidence in the machinery underlying the system of international economic relations.
23.	Bolivia would like to place on record its support for the efforts of the United Nations to solve the painful problems that limit the development of the economically less advanced countries.
24.	We support unreservedly the principles, purposes and resolutions that were adopted at the sixth special session of the General Assembly held in April 1974 as well as at the seventh special session, whose deliberations were concluded recently.
25.	The Government and people of Bolivia are identified with the purpose of establishing a new international economic order. In this context, they hope that the Declaration and the program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VJ)] which enshrine this important goal will be implemented, together with the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)].
26.	In celebrating the J50th anniversary of the founding of Bolivia, from the House of Freedom in Sucre, the city which transmitted the ideas of emancipation to America, I addressed a message in which 1 expressed the position of my country concerning many of the problems that are of interest today to the international community.
27.	It must be noted that this is not the time for regrets, but the time for action. It is no longer the time for rhetoric. We must create, construct and organize a new and more just world, as everybody demands.
28.	Mankind has a common destiny. It cannot be conceived as fragmented, divided by differences, hatred or the irritating inequalities that separate peoples. We are duty-bound to work in unity, in cooperation, in solidarity and to establish a dialog among ourselves. Otherwise our civilization may plunge into the holocaust of war or jeopardize indefinitely the benefits of peace, freedom, progress and justice.
29.	We cannot allow, without concern, wealth to be increasingly concentrated in the hands of a few. Neither nations nor men have the right to accumulate a disproportionate amount of wealth. A situation in which some flaunt offensive opulence while others suffer painful poverty is not acceptable.
30.	In order to eliminate this international economic and social anachronism we must find a solution to the problem. We must pass from words to deeds. The equality of the peoples must be attained, in global terms, in the social, economic, cultural and political fields.
31.	It is difficult to destroy the barriers of underdevelopment and dependence without using the resources of science and technology. 1 repeat my proposal that we must take action to convert these resources into a common heritage of mankind. The idea has been launched; it is no longer a Bolivian idea. The important thing is to begin, and to create the instruments to implement, sooner or later, this transcendental objective.
32.	There is another burning problem which mankind faces today, namely, the presence in many countries of a few transnational enterprises whose methods are neither scrupulous nor honest. They interfere in internal affairs. They make a mockery of sovereignty. They use bribes and slander, they promote corruption and they exploit to the utmost our non-renewable natural resources, In their search for profits they act against the interests of the people and contribute irresponsibly to the deterioration of international relations.
33.	It is imperative to fix standards to regulate the activities of transnational enterprises and monopolies, and to establish the sanctions befitting their deceitful practices.
34.	States which engage in economic aggression deserve similar condemnation. Bolivia, as a producer country of tin, is a periodic victim of that treacherous activity.
35.	It is difficult in this forum to pass over the question of raw materials. The countries which are producers of raw materials will have to act in their own defence by forming an unshakable common front. It is only in this way that we shall be able to form a common front against the manipulation of prices: unstable and low for raw materials and excessively high for manufactured products.
36.	We recognize that the United Nations, through the United Nations Conference on Trade and Development [IJNCTAD], attempts to enact a policy of the stabilization of equitable and just prices. Regrettably, resolutions take too much time and the developing countries are tired of waiting. If efforts are not co-ordinated and if definite progress is not made among the producer and consumer countries there will be no other course for the former than to organize, without delay, prompted by the absolute necessity of attaining positive results.
37.	A general policy for raw materials could take specific form in the following way: first, an association of producer countries; secondly, stepped-up industrialization; and thirdly, creation of funds to regulate reserves.
38.	1 should now like to speak about my country, which has been described as varied, wonderful and fertile. On its land everything can be produced, so fertile is the soil, so diverse the climate throughout this very large country. With regard to the wealth in its subsoil, nature has been very generous to my country. Although we have been given much, we hope for much more as a result of capital and work, in order to channel this abundance into the well-being and progress of our people.
39.	Bolivia has enacted modern legislation providing for guarantees and incentives, legislation which in a rational way reconciles the interests of foreign investors with the objectives and priorities of our nation.
40.	My country is a land of links and contacts. It is at the crossroads of two great oceans; the Atlantic and the Pacific. It is a part of two river basins: the Amazon and the Plate. It has adhered to all the regional mechanisms for integration. It is a member of the sub-regional Andean Pact, the Latin American Free Trade Association, URUPABOL, and the Treaty concerning the Plate River basin.
41.	This firm and unconditional attitude taken by Bolivia is an embodiment of the purest ideals of the liberators. For the Government and people of Bolivia the concept of integration does not mean merely establishing a policy of no tariff barriers, of economic co-operation and increase of trade. The enterprise should be more ambitious: seek to establish the political, economic and cultural machinery that will create the great American homeland of which Bolivar dreamed.
42.	Until recently my country lived under the unjust system of a dual society: on the one hand, the exploited and illiterate majority, totally alienated from civilization and the most elementary benefits of progress; on the other, a feudal oligarchy, which had all the privileges, wielded political and economic power and was insensitive to the suffering and poverty of the people.
43.	The Bolivian revolution was directed against that system of oppression and injustice. We have instituted agrarian reform, the tin mines have been nationalized, we have decreed that we shall have sovereignty over our natural strategic resources, and the rural worker has been enabled to participate in the political life of the country.
44.	However, some of these achievements for example, agrarian reform were for a long time stratified in the mere distribution of titles to land. Now the Government of the Armed Forces is establishing, within the process of the continuity of the Bolivian revolution, the modern bases for farming and animal husbandry and the agricultural industry.
45.	To that must be added our policy of establishing agricultural co-operatives and engaging in rural education, an endeavor without precedent in the life of the Republic.
46.	Thus, structural changes of major importance are taking place in Bolivia. The Bolivian revolution continues as a vanguard in Latin America of the processes of liberation.
47.	I represent a Government whose legitimacy is demonstrated through the militant support of the majority of the national community. That support, which is reflected in political stability, in social peace, in internal order, in constructive work, makes it possible for the people freely to express themselves and to demonstrate their best talents and aptitudes.
48.	Bolivia, as we have already said on various occasions, guarantees that everyone can express himself fully and in any way he desires. With the strength it has gathered from the past and the energy it has at present, its desire is to ensure that every Bolivian can work, produce, study and fulfill his material and spiritual aspirations.
49.	The Government of Bolivia is the political expression of broad national agreement. It enjoys the active participation of all elements of society, and mainly of the professionals and the rural and other workers. The armed forces of our nation are the pivot of the system, of the new model, through its historical training in uniting and mobilizing the entire population for the good of the country and for the benefit of development.
50.	In various countries of America and the rest of the world where the expression of national sentiment is a slow, laborious process, it seems that the optimum conditions for the practice of an ideal democracy have not been achieved. My country too has been suffering from this institutional crisis, largely because of the eruption of new factors such as our burning need for housing, education, good health conditions and work.
51.	In Bolivia the armed forces, representing the most faithful expression of our nationhood, have assumed political responsibility, aware that their function cannot be limited to military activity and faced ■with the lack of structures capable of overcoming the deep crisis of transition in the world and especially on the American continent.
52.	In view of the burning need to reassess our social objectives, we are revamping our constitutional life. This is, as it were, a parenthesis, in the course of which we intend to strengthen our institutions and make them more rational. Our position exceeds the bounds of the traditional framework. It is a question of doing away with anachronisms and adapting the new system of national aspiration to the real fulfillment of the expectations of the majority. The development of this process will lead us on the path of pluralistic and effective democracy, the path we have chosen.
53.	We have acted in full awareness of the difficulties and dangers that the armed forces must face in undertaking these great social changes. The task of giving the dispossessed their rights again, without falling into demagogy, abuse or despotism, is an open challenge to powerful interests. It arouses the impatience of certain elements with those who want to overcome chronic poverty,
54.	In a country like Bolivia, with deep structural imbalances and insufficient institutional cohesion  a situation similar in many ways to that existing in the newly established States it is not easy to channel in a rational and peaceful way all the forces of compulsion that are typical of peoples acutely desiring liberation. To correct these imbalances and direct the peoples towards these pre-established objectives of effective democracy, we must inevitably adopt new standards of conduct and there must be a firm political will.
55.	Any step towards change and accelerated development almost always has its price. The important thing is to be aware of its real value and to make the means to attain those changes as perfect as possible so that the benefits do not represent too onerous a burden on the weakest layers of the population, precisely those whom we are trying to help.
56.	The burning problem of our time is the deep imbalances dividing contemporary society, a problem that is affecting an ever greater number of people in the world. The universalism that we seek is designed precisely to find a solution to that situation.
57.	In the face of the set and inevitable attitudes of the great centers of economic power, developing countries are in duty bound to establish their own action fronts to interact jointly, as far as possible in a spirit of conciliation and co-operation, with those centers of power. What we must do is achieve that new order in which the situations created in a divided and stratified world whose consequences we still feel will not be repeated.
58.	Ideologically, our nationalism is revolutionary, humanistic and Christian. We have established a pluralistic democracy which allows free expression of ideas, initiatives and attitudes, within the framework of the general debates of the nation. Until very recently, democracy in its accepted sense was a myth which perpetuated the power of the dominating minorities.
59.	This is no longer the case in the Bolivian revolution. In order that the people may become an active factor in development, history requires the broadest popular participation and a rapid increase in and a better distribution of wealth. Only thus can not only well-being and equality of opportunity but also the means to develop fully be ensured.
60.	Internationally, my Government is in favor of maintaining diplomatic relations with all countries in the world subject to one condition only, namely, that these countries respect our sovereignty and our culture.
61.	The Bolivian revolution is defined as an authentically nationalistic movement against imperialism, racial discrimination, colonialism and neo-colonialism in all their forms and manifestations.
62.	With the support of all Bolivians, the armed forces of my country have assumed a heavy responsibility before history. This has doubtless been their most important decision but one worthy of their sacrifice, their ability, their abnegation and patriotism. In view of the civic maturity and the social awareness of their members, they are competent to be the protagonists in the present stage of structural transformations.
63.	There is unity and identification around my Government, especially with regard to the great national objectives which are, among others, security, development and renewed access to the sea.
64.	The unity which tacitly has been consolidated around the armed forces increases, as never before, the capacity of my people to carry out its fundamental tasks. In the recent past, because of the limited political sphere or due to the confusion created by past conditions, such tasks were not carried out in good time.
65.	Convinced of the magnitude of the challenge, our revolution has taken the most direct and expeditious way to narrow the gap between the Bolivian reality and the highest levels attained by the most developed societies.
66.	In the five-year plan that we have drawn up, it is contemplated that Bolivia will double its wealth. Concurrently with the economic growth that broadens social well-being and the cultural level of the people, we are processing raw materials; we are speeding up literacy programs; we are integrating the population in conditions of respect and conciliation among the various traditional cultures.
67.	Our goal is to integrate the nation spiritually, physically and demographically. By encouraging the traditional communities of a secular organization, we want the peasant to develop his initiative within his own sphere. By his support, channeled through the civic action programs of the armed forces, we shall urbanize the rural areas. We are implementing a vast plan of road communication. Our extensive water resources will provide a source of energy for a vast rural electrification plan which will transform agriculture and raise the standard of living of the peasants.
68.	I believe that the best resource of a people is its human capital; therefore, we have begun a difficult and long campaign to eradicate the manufacture, traffic and use of drugs. In this task, we require the co-operation of all nations and institutions to combat the traffic of drugs because the criminal extension of this traffic affects all countries in the world.
69.	Bolivia will spare no effort to attain this goal. From this high rostrum, as the President of my country, I fervently appeal for international co-operation to protect the moral and physical health of youth all over the world.
70.	On this occasion I should like to refer to Bolivia's support of the solution of international disputes by peaceful means.
71.	Consistent with this principle, the Inter-American Conference of Foreign Ministers, held at Rio de Janeiro in 1965, sponsored a resolution which applauded the decision of the United States of America to review 
the treaty which Panama signed with regard to the Canal Zone.
72.	Faithful to this principle, we consider it a duty of American solidarity to declare that we fervently hope that, in keeping with the mutual interests of both countries the Canal Zone problem will soon be settled satisfactorily in favor of the rights and sovereignty of the brother Panamanian people.
73.	I have ventured to outline some of the broad policies of the nationalist Government which I represent.
74.	On the basis of these objectives and the realization of these great ideals, I have entered into an irrevocable commitment with my people: to return to Bolivia its sea, the sea it had when it started life as an independent, free and sovereign State.
75.	Powerful reasons prompt us to seek this goal. The integration advocated today, an integration without access to the sea, is for Bolivia a process of dependency which hampers, delays and stifles its full development.
76.	This very situation is recognized as a phenomenon affecting all nations and, in our case, landlocked as we are by force of circumstance, is one of exploitation and subjection.
77.	Our sovereignty, as indeed the sovereignty of all land-locked countries, is hampered in its free exercise by having to pay levies for conditional transit which is tantamount to subjection, however free that subjection may seem.
78.	It is well known that my country suspended its diplomatic relations with Chile for over 12 years. This was due to the fact that Chile made unilateral use of the international waters of the Lauca River. Both countries reached an impasse, a vicious circle which prevented them from coming to a healthy understanding which would have served the higher interests of both countries.
79.	Bolivia maintained that it would not resume its relations with the Government of Santiago if it did not obtain, together with compensation for the diversion of the Lauca river, a means of access to the Pacific coast. Chile, in turn, stated that it would resume its relations with Bolivia only without preconditions, the sole basis which would permit the opening of a dialog for discussion of the Bolivian proposals.
80.	I understood that such a state of affairs could not continue and that the time had come for Bolivia once more to prove its readiness for a dialog to reach a common understanding. Thus after my talks at Charana with the President of Chile, on my initiative, we decided to resume our relations with the express purpose of studying at government level the need for us to have our maritime legacy restored to us. I must definitely state that I found brotherly understanding on the part of Mr. Augusto Pinochet, and a firm determination to deal resolutely with this great and historic question.
81.	Thanks to the exchange of ambassadors, which has enabled us to open an active fruitful dialog, it has been possible for my Government to make a formal proposal to the Government of Chile, in which the Bolivian people places its dearest hopes.
82.	It could not be otherwise. I am certain that the Chilean President will respond positively to my sincere and constructive concern as my country's President.
83.	This world assembly has heard the Minister for Foreign Affairs of Chile state:
"The exchange of ambassadors has made possible the establishment of a direct and active dialog for the purpose of analyzing the wishes of each country, including Bolivia's wish to obtain a sovereign outlet to the sea supplementing the free transit facilities it currently enjoys." [2376th meeting, para. 263.]
84.	While quoting the views in echoing the ideas voiced by the Government of Chile through its Minister for Foreign Affairs, Mr. Patricio Carvajal, 1 must also recall the resolution adopted by the Organization of American States at its fourth regular session, held in April 1975 at Atlanta, Georgia, assuring my country of the desire to amend the situation.
85.	The peoples of Latin America subsequently endorsed this desire in the historic Declaration of Ayacucho, signed at Lima on 9 December 1974 [see Al10044, annex], in which it was openly and objectively recognized that one of the problems affecting America, Bolivia's lack of access to the sea, deserved the closest general consideration.
86.	I should like to state, in the spirit of the Americas that governs the fair play of our negotiation with Chile, that I fully share Foreign Minister Carvajal's confidence that "... the good will prevailing within the Governments of Chile and Bolivia will enable us to achieve realistic and final agreements" [2376th meeting, para. 264],
87.	Those agreements, anxiously awaited by the Bolivian people and, I venture to hope, by all the peoples of our wonderful Latin American world  will have to be crystallized very soon, however lengthy the investigations needed, and however many meetings are required.
88.	The solution of great problems which affect the harmony and the peace of America cannot be postponed indefinitely. We must state frankly that there can be no playing with human hopes, with the hopes of an entire people.
89.	From this rostrum, in this universal forum, I want to state before the world that Bolivia is awaiting Chile's response to its proposals. Let us repeat emphatically: that those proposals have nothing to do with the right of transit deriving from our land-locked position, but are directed to a basic solution, final and comprehensive, that will give us our own free and sovereign access to the sea, naturally and geographically contiguous with our territory.
90.	Moreover, statesmen and other distinguished Latin Americans, and inter-American legal and cultural organizations have, in a praiseworthy manner, fully agreed with Bolivia's right to access to the sea. For all those manifestations of support essentially spontaneous, since my Government has not attempted to convert others to its convictions I must express deep gratitude on behalf of my people, since it is rare in our world to find such outstanding champions of justice.
91.	Only thus will permanent justice and peace in America be attained; only thus shall we be able to dispel the concerns of all those sister countries, which, as I said earlier, have assumed the cause of restoring Bolivia's access to the sea as though it were one of their own fundamental problems.
92.	From this high rostrum of human solidarity, in this hour of great change when justice must prevail, I bear witness before the world of the noble, democratic and peaceful efforts Bolivia is making to regain, after almost a century, the access to the sea which is rightfully ours, and that we so sorely need to communicate and trade with the rest of mankind.

